UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22164 Congressional Effect Family of Funds (Exact name of registrant as specified in charter) 420 Lexington Avenue,Suite 601 New York, NY10170 (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code:888.553.4233 Date of fiscal year end:12/31/2014 Date of reporting period: 03/31/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 77.76% SPDR S&P rust (Cost - $1,639,675) $ Par Value U.S. GOVERNMENT OBLIGATIONS - 10.85% U.S. Treasury Bill, 0.09%, 04/10/2014 (a) U.S. Treasury Bill, 0.09%, 06/12/2014 (a) TOTAL U.S. GOVERNMENT OBLIGATIONS - (Cost - $299,988) TOTAL INVESTMENTS (Cost - $1,939,663) - 88.61% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 11.39% NET ASSETS - 100.00% $ Underlying Face FUTURES CONTRACTS Contracts Amount at Value Unrealized Loss Equity Contracts Sold S&P 500 E-Mini Futures, Expires 06/20/2014 * 23 $ $ ) (a) Effective yield at March 31, 2014. * Non-income producing security. The accompanying notes are an integral part of this schedule of investments. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND NOTES TO SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) SECURITIES VALUATIONS Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities including in circumstances in which market quotes are not readily available and has delegated to the Adviser the responsibility for determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: o Level 1. Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. o Level 2. Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. o Level 3. Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity Securities (Common Stock and Exchange-Traded Funds) - Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. U.S. Government Securities. U.S. government securities are normally valued using a model that incorporates market observable data, such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Certain securities are valued principally using dealer quotations. U.S. government securities are categorized in level 1 or level 2 of the fair value hierarchy, depending on the inputs used and market activity levels for specific securities. Derivative Instruments. Listed derivatives that are actively traded are valued based on quoted prices from the exchange and categorized in level 1 of the fair value hierarchy. Over-the-counter (OTC) derivative contracts include forward, swap, and option contracts related to interest rates; foreign currencies; credit standing of reference entities; equity prices; or commodity prices, and warrants on exchange-traded securities. Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties' creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgments, and the pricing inputs are observed from actively quoted markets, as is the case of interest rate swap and option contracts. A substantial majority of OTC derivative products valued by the company using pricing models fall into this category and are categorized within level 2 of the fair value hierarchy. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND NOTES TO SCHEDULE OF INVESTMENTS March 31, 2014(Unaudited) SECURITIES VALUATIONS (Continued) The following table summarizes the inputs used to value the company's assets and liabilities measured at fair value as of March 31, 2014: Financial Instruments - Assets Categories(1) Level 1 Level 2 Totals Investments: Exchange-Traded Fund $ $
